DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the 112 rejections
Applicant’s arguments, see Remarks, filed June 1st 2022, with respect to the 112 rejections have been fully considered and are persuasive.  The rejection of March 1st 2022 has been withdrawn. 
In regards to the prior art rejections
Applicant's arguments filed June 1st 2022 have been fully considered but they are not persuasive.
 The examiner respectfully disagrees that the amendments overcome the p First the examiner disagrees that “A” in the annotated figure 14 is on an outer side of the vehicle body as it is still inside the door and thus on an inner side of the vehicle body.
To expand on the earlier statement that the adjustable nature of the weight is not clearly claimed, the examiner believes that the lateral through holes that can selectively accept the weight depending if it is used in the first and second case may be a potentially novel feature and may be allowable if it is claimed appropriately.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovie US 20130313036 (hereinafter Kovie) in view of Kachouh et al. EP 1512814 A2 (hereinafter Kachouh).
In regards to claim 3, Kovie in view of Kachouh teaches the vehicle door locking device according to claim 5, wherein the first inertia part has a symmetric relationship with the second inertia part, when viewed from a longitudinal direction of the vehicle body (See Kachouh fig 1 and Kovie fig 1).  
In regards to claim 4, Kovie teaches the vehicle door locking set according to claim 5, wherein the first case, the first latch, the first ratchet, and the first outer handle lever have symmetric relationships with the second case, the second latch, the second ratchet, and the second outer handle lever, respectively, when viewed from a longitudinal direction of the vehicle body (See Kachouh fig 1 and Kovie fig 1).  
In regards to claim 5, Kovie teaches a vehicle door locking device comprising: a first vehicle door lock (14) disposed on a first side of a vehicle body in a width direction thereof  (See fig 1 and fig 5); wherein the first vehicle door lock comprises: a first latch system (40) fixed to a first door (12) that opens and closes a first opening on the first side (See fig 1), the first latch system comprising: a first case (48) to which a first latch is attached (See figure 10), the first latch being swingable relative to the first case (See figures 10-13), the first latch locking a first striker (46) fixed to the vehicle body when having a latching orientation in conjunction with opening and closing of the first door (See figures 10 and 11), and releasing the first striker when being shifted from the latching orientation to an unlatching orientation (See figure 11); and a first ratchet (52) that is swingable relative to the first case (See fig 10-11), that, when having a first orientation (fig 10), comes into contact with the first latch and holds the first latch in the latching orientation (fig 10), and that, when being shifted from the first orientation to a second orientation (fig 11), leaves the first latch and shifts the first latch from the latching orientation to the unlatching orientation (fig 11);  a first outer handle lever (54, para 42) that is swingably supported by the first case, that is connected to a first outer handle (para 40), and that is rotated in conjunction with an opening operation of the first outer handle (para 42); and a first inertia part (70) that is swingably supported below the first outer handle lever (See figure 13), wherein an orientation of the first inertia part is maintained by being in contact with the first case (As S3 is a part of the first case; see figure 13) while being urged by a first urging member (72) toward the first case (See fig 12, at least urging the right end towards the case), and when an external force of a predetermined magnitude or larger acts on the first inertia part from the first side toward the second side, the orientation of the first inertia part is changed by an inertia force caused by the external force, and thereby restricts rotation of the first outer handle lever (para 46, para 56, and see fig 13), and wherein the first inertia part has a first inertia lever having a first weight and two first lateral through holes (holes connecting to 76 and hole for S3, Seen in figure 12) for fixing the first weight (As without both of those holes the weight wouldn’t be fixed).
However Kovie does not teach a vehicle door locking set. He only teaches one door lock.
Kachouh teaches a car having multiple doors where each door has a latch that is symmetrical with the latch on the opposite side of the car.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Kovie by providing another latch on the opposite side of the vehicle, as Kochouh teaches that such a configuration was well known and would have yielded a predictable result.  Furthermore, the mere duplication and/or rearrangement of parts has been held to be obvious (See MPEP 2144.04 VI).
Therefore with the modification above, Kovie further teaches a vehicle door locking set (As two locks would make the set); a second vehicle door lock disposed on a second side of the vehicle body in the width direction thereof (See Kachouh fig 1); wherein the second vehicle door lock comprises (See above rejection of the first door lock as they are claimed identically): a second latch system fixed to a second door that opens and closes a second opening on the second side, the second latch system comprising: a second case to which a second latch is attached, the second latch being swingable relative to the second case, the second latch locking a second striker fixed to the vehicle body when having a latching orientation in conjunction with opening and closing of the second door, and releasing the second striker when being shifted from the latching orientation to an unlatching orientation; and a second ratchet that is swingable relative to the second case, that, when having a second orientation, comes into contact with the second latch and holds the second latch in the latching orientation, and that, when being shifted from the second orientation to a second orientation, leaves the second latch and shifts the second latch from the latching orientation to the unlatching orientation; a second outer handle lever that is swingably supported by the second case, that is connected to a second outer handle, and that is rotated in conjunction with an opening operation of the second outer handle; and a second inertia part that is swingably supported below the second outer handle lever, wherein an orientation of the second inertia part is maintained by being in contact  with the second case while being urged by a second urging member toward the second case (See fig 12 at least the right side is urged towards the case), and when an external force of a predetermined magnitude or larger acts on the second inertia part from the second side toward the first side, the orientation of the second inertia part is changed by an inertia force caused by the external force, and thereby restricts rotation of the second outer handle lever (See mapping of first door lock above), and the second inertia part has a second inertia lever having a second weight and two second lateral through holes for fixing the second weight (See rejection of the first door lock, see figure 10, as it is claimed the first through holes are just the lateral through holes of the first inertia lever; Same applies to the second through holes) the first weight is fixed in only one of the first lateral through holes that is on an inner side of the vehicle body, and the second weight is fixed in only one of the second lateral through holes that is on an inner side of the vehicle body (See fig 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675